___________

                                     No. 95-3440
                                     ___________


United States of America,                 *
                                          *
              Appellee,                   *
                                          *
     v.                                   * Appeal from the United States
                                          * District Court for the
Advance Tool Company;                     * Western District of Missouri
William R. McGillivray,                   *
                                          *      [UNPUBLISHED]
              Appellants.                 *
                                     ___________

                     Submitted:      May 22, 1996

                            Filed:   June 4, 1996
                                     ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     William R. McGillivray appeals from the final judgment of the
District Court1 for the Western District of Missouri granting the United
States judgment against McGillivray in this action under the False Claims
Act (FCA), 31 U.S.C. §§ 3729-3733.         For the reasons discussed below, we
affirm.


     The United States filed a complaint against McGillivray,2 seeking
treble damages and civil penalties under the FCA in




     1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
          2
        The district court granted the United States a default
judgment against Advance Tool Co. after the company failed to file
responsive pleadings. The United States has moved to dismiss this
appeal as to Advance Tool Co. because it is not represented by
counsel. We grant the motion. See United States v. Van Stelton,
988 F.2d 70 (8th Cir. 1993) (per curiam).
connection with his shipment of counterfeit reproductions of brand-named
hand tools to the General Services Administration (GSA).


      After a three-day trial, the district court found that McGillivray
had received orders for 73 types of tools that were to be "brand name" or
"brand name or equal" products, pursuant to procedures set forth in the
Federal Acquisition Regulations, 48 C.F.R., Ch. 1, Part 13 (small purchase
and other simplified purchase procedures); McGillivray knew none of the
1,301 tools he furnished had been made by manufacturers as required in the
orders; he knew the tools had not been submitted to GSA to evaluate whether
the tools were equal to the requested brand-name tools; and thus he knew
the invoices he submitted for payment were false.    See 31 U.S.C. § 3729(a)
and (b).   The district court rejected McGillivray's contention that GSA had
no authority to order brand-name tools.       The district court assessed a
civil penalty of $5,000 for each of the 73 types of tools and awarded
judgment to the United States in the amount of $365,000.


      On appeal McGillivray again challenges GSA's authority to require
"brand name only" tools.   We conclude the district court properly rejected
this argument.   The regulations state that, "[i]n small purchases, brand
name policies and procedures apply to the extent practical," 48 C.F.R.
§ 510.004(b)(2), and that the regulations designed to promote full and open
competition (which restrict brand-name purchases) do not apply to the small
purchase procedures, id. § 6.001(a).   McGillivray's contention that he was
unaware of the requirements or was prevented from proving his tools were
"equal" is contradicted by the record.    Moreover, the lack of either notice
of   rejection or actual rejection of his tools is not a defense to
McGillivray's liability for submitting a false claim.      Cf. United States
v. Aerodex, Inc., 469 F.2d 1003, 1009 (5th Cir. 1972) (government's failure
to inspect does not insulate defendant from liability under FCA).




                                    -2-
     We   conclude   McGillivray   has    waived   his   venue   and   personal
jurisdiction arguments because, by merely referencing previous pleadings
in the record, he failed to comply with Fed. R. App. P. 28(a)(6) (argument
must contain appellant's contentions and reasons therefor, with citations
to authorities) and 8th Cir. R. 28A(j) (party may not incorporate by
reference contents of brief elsewhere).   See Primary Care Investors, Seven,
Inc. v. PHP Healthcare Corp., 986 F.2d 1208, 1212 (8th Cir. 1993).



     Accordingly, we affirm the judgment of the district court.


     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-